Argued October 2, 1923.
The learned trial judge quashed the indictment because the date laid as that on which the crime was committed was subsequent to the day on which the information was made. He considered this a fatal error. Our court expressed an opinion to the contrary in Com. v. Nailor (No. 2), 29 Pa. Super. 275. We stated in that case: "In the second count, June 6, 1904, is laid as the date of the offense charged. This is subsequent to the complaint and hearing on which the count is based. Yet being prior to the finding of the indictment, subsequent to the statute describing the offense and fixing the penalty, and within the period prescribed by the statute of limitations, it is well laid, according to the principles referred to in the preceding case": Com. v. Nailor (No. 1), Id. 271. *Page 94 
It has been held repeatedly that where time is not of the essence of the offense, the Commonwealth can show any time prior to the finding of the indictment and within the period of limitation, Com. v. Ryhal, 274 Pa. 401; Com. v. Powell, 23 Pa. Super. 370; Com. v. Coleman, 60 Pa. Super. 512.
The order and judgment of the court of quarter sessions quashing the bill of indictment is reversed, the indictment is reinstated and the record remitted for further proceedings according to law.